Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.
Claims 16-20 are withdrawn from consideration.

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-15, in the reply filed on July 15, 2022 is acknowledged.

Information Disclosure Statement

	The information disclosure statements (IDS) submitted on June 10, 2021, April 25, 2022, June 23, 2022, and July 15, 2022 are in compliance with the provisions of 37 CFR 1.97, and accordingly, the IDS have been considered by the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, it is not clear which element the term "it" is referring to in the claim.  The term “it” may refer to the packet, the telemetry data, or to another element.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bisht et al. US Patent Publication No. 2021/0144082 (“Bisht”).

Regarding claim 1, Bisht teaches a method comprising: 
receiving telemetry data associated with sending a packet through a network (para. [0052] sending a copy of the OAM header or the entire packet), the telemetry data including at least: 
a first interface identifier that is associated with a first node of the network, the first interface identifier indicative of a first interface of the first node that was used to send the packet to a second node (para. [0062] OAM data field.  identifier of ingress interface, identifier of the egress interface, time stamp.); and 
a second interface identifier that is associated with a second node of the network, the second interface identifier indicative of a second interface of the second node that was used to receive the packet from the first node (para. [0050] OAM header as it traverses a network path.  at each node in the network path, the node processes and updates the OAM header. para. [0052] OAM header information of these packets are each node are made available at a collector.); 
determining, based at least in part on the telemetry data, a path through the network according to which the packet was sent, the path including at least the first node and the second node (para. [0037] flow debugging.  discover which path(s) a particular set of traffic… takes in the network.  para. [0054] OAM headers as they are constructed into a tree structure); and 
determining whether an anomaly exists in the network based at least in part on the path (para. [0037] OAM is used to analyze… the forwarding path for a specific set of traffic changes…  routing issues, unstable links and similar network issue.  SLA verification, discover highly utilized links).

Regarding claim 2, Bisht teaches the method of claim 1, further comprising receiving topology data associated with the network, wherein determining the path is further based at least in part on the topology data (para. [0028] header information into a tree structure.  added as a leaf node to the tree data structure representing the path trace.  para. [0047] tree data structure is collected by a central collector node.  para. [0054] OAM headers as they are constructed into a tree structure).

Regarding claim 3, Bisht teaches the method of claim 1, wherein the telemetry data further includes one or more midpoint interface identifiers associated with one or more midpoint nodes of the network disposed along the path between the first node and the second node, the one or more midpoint interface identifiers including at least a first midpoint interface identifier corresponding with a third interface of a third node that forwarded the packet from the first node to the second node (fig. 2, 4. see N2 in the path. para. [0050] OAM header as it traverses a network path.  at each node in the network path, the node processes and updates the OAM header. para. [0052] OAM header information of these packets are each node are made available at a collector.  para. [0062] OAM information, identifier of ingress interface, identifier of the egress interface.  para. [0067] construct a network path trace).

Regarding claim 5, Bisht teaches the method of claim 1, wherein the anomaly includes one or more of the path comprising a wrong shortest path through the network, the path comprising a wrong equal-cost multi-path (ECMP) route, or the network including at least one of a failed link or a failed node (para. [0092] maintains a global view of all NDs and configured NEs/VNEs.  Hardware (ND, link, OR ND component) failure.  para. [0093] implement one or more fault monitoring).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bisht in view of Frost et al. US Patent Publication No. 2015/0003255 (“Frost”).

Regarding claim 4, Bisht discloses the method of claim 3, determining at least in part on a 3-tuple including the first interface identifier, the second interface identifier, and a sequence of the one or more midpoint interface identifiers (fig. 2, 4. see path, e.g. N1, N2, and N3. para. [0050] OAM header as it traverses a network path.  at each node in the network path, the node processes and updates the OAM header. para. [0052] OAM header information of these packets are each node are made available at a collector).  Bisht does not expressly teach the path is determined based in part on the 3-tuple.
Frost teaches determining a path based in part on a 3-tuple including a first interface identifier, a second interface identifier, and a sequence of the one or more midpoint interface identifiers (para. [0031] probe packet includes a list of path traversal identifying information (e.g., an identifier of each traversed node or traversed node/interface.  para. [0039] add a path identifier to a list of path identifiers.  response packet is received that identifies the specific path through the network taken by the corresponding probe packet).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Bisht with Frost’s disclosure of determining a path based on the 3-tuple.  One of ordinary skill in the art would have been motivated to do so in order to have determined each particular path of a plurality of paths and enable use of routing packets to a destination using a particular path by using the same interfaces.

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-12, 14-15 allowed.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record discloses receiving a first full timestamp indicative of a first time at which the packet was handled by a first node of the network; and receiving a second full timestamp that is indicative of a second time at which the packet was received by a second node of the network; and calculating, based at least in part on the first full timestamp and the second full timestamp, a latency associated with sending the packet through the network.
Amadie, US Patent Publication No. 2022/0060403 (para. [0055] determine a latency between the computing device and the user device.  compare the universal time stamp in the packet to the universal time stamp at the time the packet was received to determine the length of time the packet traveled).
Dong et al. US Patent Publication No. 2022/0029879 (para. [0284] access router 1 calculates a delay according to the sending timestamp and the receiving timestamp).
Fang et al. US Patent Publication No. 2019/0349279 (para. [0004] in the part art…, measurement packet carries timestamps of a transmitting end and a receiving end.  delay result of the network service flow is then calculated according to receiving timestamp and transmitting timestamp. para. [0311] transmit the transmit-end timestamp information and the receive-end timestamp information.  determine details about a delay of the data packet within the period according to the transmit-end timestamp information and the receive-end timestamp information).
Dhanabalan US Patent Publication No. 2018/0069780 (para. [0036] packets could be time-stamped and hence from the sending time and the receiving timestamp on the encapsulated packet the latency (one-way latency) can be computed).
Chen US Patent Publication No. 2017/0155592 (para. [0085] link delay can be calculated according to the transmitting timestamp and the receiving timestamp).
Perala et al. US Patent Publication No. 2010/0125661 (para. [0051] traffic-monitoring nodes calculate delays on the basis of received transmission times and reception time stamps acquired for received data packets).
The prior art of record do not teach a first short timestamp representing a portion of a second full timestamp that is indicative of a second time at which the packet was received by a second node of the network; determining the second full timestamp based at least in part on the first full timestamp and the first short timestamp; and calculating, based at least in part on the first full timestamp and the second full timestamp, a latency associated with sending the packet through the network.

Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445